the Colby Trust owned Mat-Su Denta1. 1 Cook v. Cook, 112 Nev. 179, 181-
                 82, 912 P.2d 264, 265 (1996) (providing that this court will review an order
                 regarding an NRCP 60(b) motion to set aside a judgment for an abuse of
                 discretion); Saavedra-Sandoval v. Wal-Mart Stores, Inc., 126 Nev. 592,
                 599, 245 P.3d 1198, 1202 (2010) (explaining that this court will affirm a
                 district court's order if the district court reached the correct result, even if
                 for the wrong reason). A motion to set aside an order as a result of fraud
                 must be filed within 6 months. NRCP 60(b). Appellant did not timely
                 bring her request for relief from the 2008 order and her claim that the six-
                 month period of time to bring the motion was tolled while she was in
                 prison is without merit because she was aware of her rights and she had
                 previously pursued those rights.        See Copeland v. Desert Inn Hotel, 99
                 Nev. 823, 826, 673 P.2d 490, 492 (1983) (describing when a statute of
                 limitations may be equitably tolled). Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.



                                                                        J.
                                           Parraguirre



                                                              Cherry

                       'While appellant did not present her motion under NRCP 60(b),
                 because appellant was seeking to set aside the 2008 order as a result of
                 fraud and the district court denied her request in part because the time
                 period to file an NRCP 60(b) motion had run, we review this appeal as an
                 appeal from an order denying a motion to set aside an order under NRCP
                 60(b). See Lee v. GNLV Corp., 116 Nev. 424, 427, 996 P.2d 416, 418 (2000)
                 (explaining that this court will look past labels to determine what the
                 order actually does instead of what it is called).


SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    e
                     cc: Hon. Vincent Ochoa, District Judge
                          Lori Irish
                          Black & LoBello
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) I947A    slier